Dissenting Opinion.
Nicholls, O. J.
I think a rehearing should be granted in this case, inasmuch as at present advised, I am of the opinion that the judgment heretofore rendered is erroneous.
The State holding a mortgage on the property of Clifton Cannon, the- sheriff of Avoyelles parish, secured (under the law) by the clause d’e non alienando, and holding a judgment recognizing the mortgage debt and mortgage, seized and sold the property mortgaged under a writ of ft. fa. to the plaintiff, Prank. While the property was under mortgage, but before the seizure of the same, Cannon had, by contract, authorized the defendant to cut timber from the land, After the seizure of the property and while it was in the hands of the executive officer' of the court, Magee entered upon the land, deadened a number of trees and cut down others. Some of those cut down were still upon the-land at the time of the judicial sale, but others so cut down had been sold by Magee at that date. There was no notice given in the advertisement of the property for sale, or at the-time.of sale, that-the condition of the property was other than what it was at the time of the seizure.
*1071Tbe claim of the State against Cannon' having been fully satisfied after the seizure and sale (independently of any claim against Magee for cutting down and selling as he did the timber on the place), the question in this case is whether or not the purchaser, Frank, has a right of action against Magee for the cutting down and the conversion of the trees, which, at the time of the seizure, formed part of the realty. I am satisfied neither the seized debtor nor any one holding under him could acquire rights by an illegal entry upon the property pending the seizure, severing trees from the land,' and carrying off and selling the same. I am 6f the opinion that when Frank bought at the judicial sale, made in execution of the judgment enforcing the State’s mortgage claim, and the State was fully paid, every right which the State had in the thing mortgaged, at the time of the seizure and at the .time of tbe sale; passed from the State to the purchaser. The purchaser acquired not only the rights of Cannon in the thing sold, but also the right of the seizing creditor under the mortgage and under the seizure and sale. He became subrogated to all the rights in the premises which the State had, including the right of action, which it may have, had prior to being paid in full against Magee. The right of action should certainly belong to some one. When the State was paid in full it passed from it to Frank, even had the right not belonged to him before, by reason of his acquisition of the property itself, and as being part and parcel thereof by relation. Frank’s title to the land, under our law, became absolute at the moment of the adjudication, and his rights related back to the time of the seizure as against any claim advanced by the former owner, or any one holding under him through an illegal entry upon the property pending the seizure and a severance therefrom of standing trees. [30 N. E. 979; 74 N. W. 103.]
Blanchard, J., concurred with the Chief Justice.